United States Court of Appeals
                     For the First Circuit


No. 15-2395

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          MARCO GORDON,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                    Lynch, Stahl, and Barron,
                         Circuit Judges.


     Jonathan Shapiro, with whom Molly Campbell and Shapiro,
Weissberg & Garin, LLP were on brief, for appellant.
     Renée M. Bunker, Assistant United States Attorney, with whom
Thomas E. Delahanty II, United States Attorney, was on brief, for
appellee.


                         March 29, 2017
          LYNCH, Circuit Judge.      This case, of first impression

for this circuit, involves the interpretation of a sentencing

guideline that is frequently used to enhance sentences for those

convicted of drug-related crimes, see U.S.S.G. § 2D1.1(b)(15)(E),

and is potentially applicable to a wide range of other offenses,

see id. § 4B1.3.

          On July 7, 2015, Marco Gordon pled guilty to conspiracy

to possess with intent to distribute, and possession with intent

to distribute, more than 28 grams of cocaine base, see 21 U.S.C.

§§ 846, 841(a)(1), and 841(b)(1)(B), for his role in a drug-

trafficking organization that operated primarily in Portland,

Maine from October 2013 to January 2015.      He does not dispute that

he held a leadership role in the illicit organization, which was

responsible for trafficking approximately 839 grams of cocaine

base during a fifteen-month period.

          Gordon   appeals   only   his   sentence   of   132   months   of

imprisonment, arguing that the district court improperly applied

a two-level enhancement -- for offenses committed "as part of a

pattern of criminal conduct engaged in as a livelihood," U.S.S.G.

§§ 2D1.1(b)(15)(E), 4B1.3 -- both by misinterpreting the guideline

and by making erroneous predicate findings of fact.

          In order to apply that criminal livelihood enhancement,

the court needed to find that over a twelve-month period, Gordon



                                - 2 -
"derived income" in excess of $14,5001 from drug trafficking and

engaged in drug-trafficking as his "primary occupation."             Id.

§ 4B1.3 app. n.2. We affirm Gordon's sentence because the district

court did not commit legal error when it used Gordon's gross,

rather than net, income derived from drug trafficking to determine

that his income surpassed the $14,500 threshold, nor did the court

commit factual error when it concluded that drug trafficking was

Gordon's primary occupation.

                                  I.

          On January 9, 2015, Gordon was arrested in an apartment

in Portland, Maine in connection with a fifteen-month federal

investigation   into   a   drug-trafficking    organization   that   had

operated in "Michigan, Connecticut, and Portland, Maine, though

the primary location was in Portland."        During a search incident

to Gordon's arrest, officers found $990 and 0.31 grams of cocaine

base in his pockets, and they found an additional $3,425.46 and

183.6 grams of cocaine base in the apartment.      Gordon was indicted

on January 29, 2015, along with four co-defendants, for his role

in an interstate drug conspiracy.

          Gordon pled guilty on July 7, 2015 to possessing with

the intent to distribute in excess of 28 grams of cocaine base, 21


     1    This figure is equal to 2,000 times the hourly federal
minimum wage in effect during the time period relevant to this
case, per 29 U.S.C. § 206 -- the total called for in the guideline.
See U.S.S.G. § 4B1.3 app. n.2.

                                 - 3 -
U.S.C. § 841(a)(1), (b)(1)(B), and conspiring to do the same, id.

§ 846.   Gordon does not dispute that the money and drugs seized

during his arrest (with a street value of roughly $28,935) belonged

to him and that the conspiracy to which he belonged trafficked at

least 671 grams of cocaine base (with a street value of roughly

$89,480) during the twelve months preceding his arrest.

           At a November 6, 2015 sentencing hearing, the district

court calculated Gordon's Guidelines Sentencing Range ("GSR") to

be 188 to 235 months.   That GSR included a two-level enhancement,

sought by the government, which applies when "[t]he defendant

committed [the relevant] offense as part of a pattern of criminal

conduct engaged in as a livelihood."   U.S.S.G. §§ 2D1.1(b)(15)(E),

4B1.3.   The court applied that enhancement over Gordon's objection

but ultimately sentenced him to 132 months of imprisonment, which

represented a 56-month downward variance from the low end of the

resulting GSR.   On November 18, 2015, Gordon appealed his sentence

to this court, limiting his challenge to whether the district court

erred in applying the criminal livelihood enhancement.

           The criminal livelihood enhancement applies where the

government proves, by a preponderance of the evidence, that two

conditions have been met: (1) the defendant committed the relevant

offense as "part of a pattern of criminal conduct" and (2) the

defendant was engaged in that conduct "as a livelihood."       Id.

§§ 2D1.1(b)(15)(E), 4B1.3.   On appeal, Gordon argued only that the

                               - 4 -
government    had   failed    to   meet   its   burden   as   to    the   second

condition.

             The Guidelines further divide that second condition into

two prongs.      A defendant was engaged in a pattern of criminal

conduct "as a livelihood" only if:

             (A) the defendant derived income from the
             pattern of criminal conduct that in any
             twelve-month period exceeded 2,000 times the
             then existing hourly minimum wage under
             federal law[,] [meaning $14,500 in the instant
             case]; and

             (B) the totality of circumstances shows that
             such criminal conduct was the defendant's
             primary occupation in that twelve-month period
             (e.g., the defendant engaged in criminal
             conduct rather than regular, legitimate
             employment; or the defendant's legitimate
             employment was merely a front for the
             defendant's criminal conduct).

Id. § 4B1.3 app. n.2.        Gordon argued on appeal, as he had before

the district court, that the government had failed to meet its

burden as to both prongs.

             As to the first prong, Gordon argued that the court had

erred in finding that he had derived "income" in excess of $14,500

from drug trafficking during the relevant time period because the

court had considered his gross, rather than net, income, and that

if the court had properly deducted the expenses related to his

drug trafficking, it would have found that his earnings fell short

of   the   threshold.        Gordon   also    argued   that   the   court    had

overestimated his income by twenty percent because it had not

                                      - 5 -
identified    a    twelve-month     period   to     consider   and   had    thus

implicitly treated all of the income he had earned over the

fifteen-month life of the conspiracy as if he had earned it in a

year.   As to the second prong, Gordon argued that the court had

erred in finding that drug trafficking had been his primary

occupation because his primary occupation had actually been his

legitimate self-employment as a barber.

             The premise of Gordon's first argument -- that in order

to apply the criminal livelihood enhancement, a district court

must, as a matter of law, find that a defendant's net, rather than

gross, income from criminal activity exceeded $14,500 -- raised an

issue of first impression in this circuit.                  Gordon made that

argument, albeit for the first time, during the sentencing hearing.

But the prosecution did not take a position on that argument.               And

the district court determined that Gordon's income met the $14,500

threshold without explicitly stating "whether its finding was

based on the net [or] gross[] approach."            As a result, "we [were]

unable to address [a] key issue[] on appeal," and so we sought

clarification from the district court as to what exactly it had

decided.      On   December   12,   2016,    this   court   issued   an    order

remanding the case, requesting that the district court clarify its

findings relevant to Gordon's first argument on appeal. We invited

the district court to "take further evidence and make further

findings" if necessary.

                                     - 6 -
          On January 27, 2017, the district court issued an order

in response to the remand clarifying that it had utilized the

gross-income approach and reiterating its conclusion that, under

that approach, the criminal livelihood enhancement applied.2   See

United States v. Gordon, No. 2:15-cr-27-GZS, 2017 WL 383349, at *2

(D. Me. Jan. 27, 2017).    The court explained that the "derived

income" language in § 4B1.3 app. n.2(A) allows a district court to

use a defendant's gross income. It reasoned that if the Guidelines

had meant to require a court to consider a defendant's net income,

then they would have provided "specific guidance . . . regarding

how to calculate net income for the many offenses covered by [the

enhancement]."   Id.

          The court also noted that the parties disagreed as to

what constituted a "deductible expense" and as to what should be

viewed more properly as a distribution of profits.      Id.    For

example, the government argued that gross income should be used,

but that if net income were used, only the amount Gordon had paid

to acquire the cocaine base he sold could be netted out against


     2    The court concluded, and Gordon does not contest, that
"during the twelve-month period measured from January 9, 2014 to
[the date of Gordon's arrest on] January 9, 2015, . . . Gordon
personally derived gross income in excess of $14,500" from drug
trafficking. United States v. Gordon, No. 2:15-cr-27-GZS, 2017 WL
383349, at *1 (D. Me. Jan. 27, 2017). As to Gordon's net income,
the court concluded that, on the limited evidence before it, given
the amount of money Gordon had paid to procure the cocaine base,
his net income from drug trafficking during that period was "less
than $14,500." Id. at *2.

                              - 7 -
his gross earnings.       Id.   Gordon, in contrast, argued that the

court should also deduct compensation he had purportedly paid

subordinate dealers to move product on his behalf, as well as the

cost of two televisions and a futon that he had purportedly

purchased for an associate in exchange for allowing Gordon to store

cocaine base at the associate's apartment.           Id. at *2-3.

             The court also pointed out that it is the government's

burden to prove the application of a sentencing enhancement, United

States v. Alphas, 785 F.3d 775, 784 (1st Cir. 2015), but that the

government     will   "frequently   have    little    evidence   to   offer"

regarding the precise, idiosyncratic and potentially numerous

expenses attendant to a criminal enterprise, "especially when

those expenses are cash payments or cash purchases made with drug

proceeds," Gordon, 2017 WL 383349, at *3.               "Thus," the court

concluded, "assuming [a district court] were required to make a

net income finding . . . , it is not clear who [would] bear the

burden of production for any deductible amounts."          Id.

             Finally, the court held that even if it had not applied

the criminal livelihood enhancement, and Gordon's GSR had been 151

to 188 months as a result, the court still would have varied

downward and imposed the same 132-month sentence on Gordon.            Id.

             On January 30, 2017, Gordon filed a notice of his intent

to continue his appeal with this court in light of the district

court's January 27 order.       In his supplemental appellate brief,

                                    - 8 -
filed on February 17, 2017, Gordon renewed his claim that the

district court had erred, as a matter of law, in calculating his

derived income on a gross, rather than net, basis for purposes of

the criminal livelihood enhancement.   Of the other claims raised

in Gordon's original appellate brief, which all pertained to

purported factual errors underlying the court's application of the

same enhancement, only Gordon's claim that the court had erred by

finding that drug trafficking, rather than barbering, was his

primary occupation during the relevant time period remains a live

issue in this appeal.3

                               II.

A.   Appeal from the District Court's Use of the Gross-Income
     Approach Under U.S.S.G. § 4B1.3 app. n.2(A)

          Gordon appeals from the district court's thoughtful

holding that it was proper to apply § 4B1.3 app. n.2(A) of the

Guidelines based on evidence of Gordon's gross income alone.

Gordon argues that this was error, alleging that § 4B1.3 app.

n.2(A) required the court to consider his net income.4        The


     3    Gordon's challenges to the district court's factfinding
regarding his income have been mooted. In its January 27, 2017
order, the district court clarified that its application of the
criminal livelihood enhancement was based on its finding that
Gordon derived gross income in excess of $14,500 from drug
trafficking between January 9, 2014 and January 9, 2015, see
Gordon, 2017 WL 383349, at *1 -- a finding that Gordon does not
contest.
     4    At no time, here or in the district court, has Gordon's
able counsel argued that the rule of lenity should be applied to
this Guidelines interpretation question. As such, the government
                              - 9 -
government denies that this was error but says that, if any error

occurred,   it   was    harmless    in    light   of    the   district   court's

statement that it would have imposed the same 132-month sentence

regardless of whether the criminal livelihood enhancement applied.

See Gordon, 2017 WL 383349, at *3.

            We address first the question of whether there was any

error at all in the district court's use of the gross-income

approach, a recurring and logically antecedent question.                 Then we

turn to the government's argument that, if there was any error,

that error was harmless.           For the reasons that follow, we hold

that there was no error.

            The proper interpretation of a sentencing guideline is

a question of law that we review de novo.              United States v. Damon,

595 F.3d 395, 399 (1st Cir. 2010).            We interpret a guideline "by

applying familiar principles of statutory construction," id. at

400,   meaning   we    look   to   "its   text,   structure,      context,   and

purpose[]," id. at 401.




has not had the occasion to respond to any such argument, and it
has been waived. See United States v. Zannino, 895 F.2d 1, 17
(1st Cir. 1990). That alone distinguishes this case from United
States v. Santos, 553 U.S. 507 (2008), where the parties explicitly
addressed the applicability vel non of the rule of lenity in the
distinct context of statutory interpretation. Further, as is now
clear from Beckles v. United States, No. 15-8544, 2017 WL 855781
(U.S. Mar. 6, 2017), concerns about statutory vagueness, which
underlie the rule of lenity, do not give rise to similar concerns
regarding the Guidelines. Id. at *8.

                                     - 10 -
            The guideline at issue provides that a court applying

the criminal livelihood enhancement must find that, in any twelve-

month period, the defendant "derived income" from his criminal

acts in excess of 2,000 times the then existing hourly minimum

wage under federal law.      U.S.S.G. § 4B1.3 app. n.2(A).      The plain

meaning of "income" does not resolve the question of whether a

defendant's earnings should be measured on a gross or net basis,

as the term is susceptible to both readings.              Compare Income,

Black's Law Dictionary (10th ed. 2014) (defining "income" as "[t]he

money . . . that one receives"), with Income, Merriam-Webster's

Collegiate Dictionary (10th ed. 1993) (defining "income" as the

money that one "gain[s]").

            However, looking at the text of the guideline as a whole,

we find a sufficient basis for the district court's decision to

rely exclusively on evidence of Gordon's gross income in applying

§   4B1.3   app.   n.2(A).   By   its   terms,   the   guideline's   income

threshold is designed to approximate the annual income of an

employee earning the federal minimum wage, which is a gross

figure.5    See id.   It is reasonable to infer from this deliberate

linking of the income threshold to a specific level of gross income


      5   Indeed, the threshold is not designed to approximate the
annual profits of a minimum wage worker after deducting the
potentially numerous expenses associated with his employment, such
as the taxes withheld from his paycheck, the gasoline or fare
expended on his commute, the clothing required by his workplace
dress code, and the child care he might need during working hours.

                                  - 11 -
that the guideline intends for a defendant's income to be measured

on a gross basis.

               That   interpretation   is    reinforced    by   the   lack   of

discussion in the guideline of issues that would be key if courts

were required to use a net-income approach.

               First, the guideline does not discuss how net income

should be measured.       As the district court observed, § 4B1.3 app.

n.2(A) can be applied to a wide range of offenses, and the types

of   "expenses"       potentially   associated     with    committing   those

offenses can vary greatly based on the particular circumstances of

a given case and the level of generality at which expenses are

viewed.    See Gordon, 2017 WL 383349, at *2.              Yet the guideline

provides no information to guide a court in determining, with any

degree    of    consistency   and   precision,     "what    qualifies   as   a

deductible expense" for purposes of calculating a defendant's net

income from criminal activity.6             Id.   Likewise, it provides no

guidance as to how a court should treat taxes paid on illegal



     6    For example, in United States v. Kellams, the criminal
livelihood enhancement was applied to a defendant who had committed
mail fraud by sending invoices to local governments "demanding
payment for products that he [had] never provided." 26 F.3d 646,
647 (6th Cir. 1994). If the court had been required to calculate
the defendant's net income from the $15,917.41 he obtained, it is
not clear whether it would have needed to treat as deductible
expenses the postage he purchased, the paper and ink he used to
print the fraudulent invoices, the post office box he rented to
receive payments, and the gasoline he expended driving to and from
that post office box. See id.

                                    - 12 -
income or how it should distinguish between a defendant's expenses

and the manner in which he chooses to distribute, spend, or

reinvest his profits.       See id.

             The guideline also makes no mention of how to allocate

the burden of proving a defendant's net income.              The burden of

establishing the applicability of an enhancement is generally on

the government.      See Alphas, 785 F.3d at 784.           But, like the

district court, we doubt that the Sentencing Commission intended

to put on the government the burden of providing evidence of a

defendant's expenses, which the government would often be unable

to access.    See Gordon, 2017 WL 383349, at *3.

             Given that the purpose of "the Sentencing Guidelines

[is] to provide 'a framework . . . to guide the exercise of the

court's discretion,' which 'promotes uniformity and fairness in

sentencing,'" United States v. Hurley, 842 F.3d 170, 174 (1st Cir.

2016) (quoting United States v. Marchena–Silvestre, 802 F.3d 196,

200 (1st Cir. 2015)), this lack of guidance indicates that the

Commission did not intend for § 4B1.3 app. n.2(A) to mandate the

type of net-income accounting that Gordon envisions.

             We hold that absent greater clarity in the Guidelines

-- which we urge the Commission to provide -- the district court

permissibly    considered    only     Gordon's   gross   income   from   drug

trafficking in applying § 4B1.3 app. n.2(A).              This holding is

consistent with opinions from several other circuits.             See, e.g.,

                                    - 13 -
United States v. Cryer, 925 F.2d 828, 830 (5th Cir. 1991); United

States v. Quertermous, 946 F.2d 375, 378 (5th Cir. 1991); United

States v. Reed, 951 F.2d 97, 101-02 (6th Cir. 1991); United States

v. Morse, 983 F.2d 851, 853 (8th Cir. 1993); United States v.

Kellams, 26 F.3d 646, 647, 649 (6th Cir. 1994); United States v.

Nastri, 647 F. App'x 51, 54 (2d Cir.) (unpublished opinion), cert.

denied, 137 S. Ct. 232 (2016).   While none of those courts were

presented with the precise argument that the term "income" in

§ 4B1.3 app. n.2(A) requires a finding as to net income, they each

affirmed the application of that guideline based on evidence of

gross income alone.   And against the backdrop of this apparent

majority approach, the Commission amended § 4B1.3 in 2010 without

modifying the term "income" or altering the operative language of

the provision in any way, see U.S.S.G. Manual app. C, amend. 747

(2010), an issue we discuss further below.

          The only circuit case to have decided that the criminal

livelihood enhancement requires a court to calculate a defendant's

net income dealt with a materially different version of § 4B1.3,

in effect between 1987 and 1989, which at that time required a

court to find that a defendant "derived a substantial portion of

his income" from criminal activity.   See Lee v. United States, 939

F.2d 503, 504 (7th Cir. 1991).7       The court reasoned that a


     7    We reject Gordon's suggestion that the court in United
States v. Manuel, 912 F.2d 204 (8th Cir. 1990), which also applied
                             - 14 -
sentencing court applying that guideline needed to consider a

defendant's criminal profits because it would be "absurd" to say

that an individual who "earn[ed] $20,000 in his lawful 'day job'

and net[ted] $10,000 on thefts of $1 million [in merchandise]" had

engaged in crime as a livelihood.8     Id.



the old version of § 4B1.3, implied a net-income requirement.
There, unlike here, the government "concede[d] the point and
admit[ted] there was no evidence . . . to suggest that [the
defendant] profited" enough to justify the enhancement, and so the
court did not state one way or another whether the guideline
required a finding as to a defendant's "profits." Id. at 208. In
any event, a subsequent Eighth Circuit case -- applying the current
version of the guideline -- suggests that no such requirement
exists. See Morse, 983 F.2d at 853.
          In United States v. Taylor, which applied the current
version of the guideline, the court did cite Lee in passing for
the proposition that "livelihood is a matter of net rather than
gross income," but the court then proceeded to determine that the
defendant had met the income threshold based on "[in]direct
evidence" of his "receipts from stealing mail," without deducting
expenses associated with his mail theft. 45 F.3d 1104, 1106-07
(7th Cir. 1995) (emphasis added).
          While it is true that Lee was decided after the guideline
was amended in 1989 (as well as after it was amended again in 1990
in an immaterial way), the court applied only the original version
of the guideline, which governed the conduct at issue in that case,
and so any statement reflecting that court's view of the amended
version amounts to dicta. See 939 F.2d at 504-05.

     8    In Lee, a defendant who had pled guilty to a credit card
fraud through which he had acquired $8,178.90 in merchandise, which
he had subsequently chosen to sell for $1,000, was sentenced with
the enhancement on the ground that his income from the fraud
"greatly exceeded [the $750 he proved] he [had] earned from
legitimate gainful employment."    Id.   In a petition for habeas
relief, the defendant argued that he had received ineffective
assistance due to his counsel's failure to present evidence that
his legitimate income was actually $2,000. Id. In finding that
the defendant had been prejudiced by this failure, the court
concluded that only the $1,000 for which he had sold his $8,178.90
in stolen merchandise -- which the court deemed his "net income"
                              - 15 -
                  But Lee does not help Gordon.       The guideline at issue in

that       case     has    been   significantly     amended,   and   the   version

applicable here includes two prongs: A court must first find that

the defendant derived income from criminal activity in excess of

a specified sum (equal to $14,500 at present), U.S.S.G. § 4B1.3

app. n.2(A), and then separately find that the criminal activity

was the defendant's primary occupation, id. § 4B1.3 app. n.2(B).

                  The proper way of measuring the relative predominance of

a defendant's criminal and legitimate income -- the issue on which

Lee ruled -- has no bearing on the prong-one question of whether

the defendant's criminal income exceeded the $14,500 threshold,

the question at issue here.               It is relevant, if at all, only to

the    prong-two          question   of   whether   criminal   activity    was   the

defendant's primary occupation.9              Cf. United States v. Luster, 889

F.2d 1523, 1529 (6th Cir. 1989) ("A determination of whether a

pattern of criminal activity provides 'a substantial portion' of

one's income is a means of determining whether or not criminal


from the fraud -- should be measured against his $2,000 in
legitimate earnings, and that based on that comparison, his
legitimate earnings predominated. Id. The court did not indicate
any need to deduct expenses associated with executing the credit
card fraud or the resale.
       9  Gordon has not argued, and we do not decide, that a court
must consider a defendant's net income in answering that distinct
question. In any event, such an argument would be moot because,
as we discuss below, Gordon was unable to establish that he derived
even gross income in any meaningful quantity through noncriminal
means during the relevant period.

                                          - 16 -
conduct is one's primary occupation."); Kellams, 26 F.3d at 649.

Moreover, commentary on the reason why § 4B1.3 was amended in 1989

to include two prongs supports our reading of the guideline.         See

Fed. Sent'g L. & Prac. § 4B1.3 cmt. n.5 (explaining that the

amendment intended to "simplif[y]" the analysis of a defendant's

income).

            It is also telling that the Commission amended § 4B1.3

again in 2010, when, as we have noted, the majority approach to

the "income" issue was the gross-income approach.         At that time,

the Commission chose to leave the term "income," and therefore the

precedents we cite, entirely undisturbed.          See U.S.S.G. Manual

app. C, amend. 747 (2010) (explaining that the Commission made

merely cosmetic changes to the guideline in 2010 such as, inter

alia, "striking '(1)' and inserting '(A)'; [] striking '(2)' and

inserting   '(B)';   and   []   striking   'his'   and   inserting   'the

defendant's'").   This amendment further supports our reading, and

at a minimum, there is certainly no reason to view it as having

adopted Lee, which addressed a meaningfully different version of

the guideline.

            Finally, the cases cited by Gordon that interpret the

term "loss" in § 2B1.1 and the now-defunct § 2F1.1 as requiring a

court to consider a crime victim's net losses do not bear on the

meaning of the term "income" in § 4B1.3 app. n.2(A).         See United

States v. Schneider, 930 F.2d 555, 558 (7th Cir. 1991); United

                                 - 17 -
States v. Smith, 951 F.2d 1164, 1167-69 (10th Cir. 1991); United

States v. Moore, 55 F.3d 1500, 1502-03 (10th Cir. 1995).   Nothing

in the text or history of § 4B1.3 suggests that the magnitude of

the harm caused by a defendant's criminal activity is in any way

related to the question of whether he engaged in that activity as

a livelihood.   And no authority supports the proposition that the

meaning of a term in a guideline controls the definition of a

different term in an unrelated guideline.

           We find no error in the district court's interpretation

of § 4B1.3 app. n.2(A), absent further clarification by the

Commission.   Even if we are wrong in reaching that conclusion, we

affirm anyway, as the government's harmless error argument is

correct.   See, e.g., United States v. Tavares, 705 F.3d 4, 27-28

(1st Cir. 2013).

B.   Appeal from the District Court's Finding as to Gordon's
     Primary Occupation Under U.S.S.G. § 4B1.3 app. n.2(B)

           We review a district court's application of a sentencing

guideline to the facts before it only for clear error.      United

States v. Martin, 749 F.3d 87, 92 (1st Cir. 2014). "[A] sentencing

enhancement must be supported by a preponderance of the evidence."

United States v. Burgos-Figueroa, 778 F.3d 319, 320 (1st Cir. 2015)

(citation omitted). Gordon's claim that the court erred in finding

that drug trafficking, rather than some legitimate endeavor, was




                              - 18 -
his    "primary    occupation    [during    the    relevant]    twelve-month

period," U.S.S.G. § 4B1.3 app. n.2(B), easily fails on this record.

             The uncontested evidence presented by the government

established that Gordon held a leadership role in a substantial

drug-trafficking organization while living in Maine during the

year preceding his arrest.        The operation was sufficiently large

to sell $89,480 in cocaine base over twelve months.                   Gordon

actively participated in it, regularly communicating with his co-

conspirators      about    the    scheme    and      frequently     executing

transactions in furtherance of it.          Additionally, in statements

introduced by the government, an associate of Gordon's recounted

that Gordon had told the associate that Gordon had come to Maine

specifically to make money selling drugs in order to support

himself and family members still living in Detroit, Michigan.              See

Quertermous, 946 F.2d at 378 (holding that an investigator's

testimony that the defendant had admitted that he had resorted to

a criminal activity in order to provide for himself, along with

testimony regarding a co-defendant's statement that the defendant

"was   making     his   living   from"   that     activity,    supported   the

conclusion that the defendant's "primary occupation" was that

activity).

             In rebuttal, Gordon offered little more than his own

attestations to support his contention that he had worked primarily

as a self-employed barber. Gordon claimed that he had made between

                                   - 19 -
$200 and $600 per week cutting hair, but he conceded that he had

no documentation of any sort to verify either that work or those

earnings.         See, e.g., Luster, 889 F.2d at 1531 (rejecting a

defendant's claim of legitimate employment at various part-time

jobs because he was unable to provide supporting documentation);

Quertermous, 946 F.2d at 378 (same, where the defendant claimed he

had been legitimately "self-employed as a roofer" but was "unable

to provide any records of employment").

             The only evidence of legitimate employment that Gordon

could muster were statements taken from a few of the letters

submitted to the court in support of Gordon's character, which

mentioned that Gordon had engaged in barbering at some point,

sometimes for money, back when he had lived in Detroit.                   These

statements did not indicate that Gordon had worked as a barber at

all,   let   alone    primarily,      during     the   relevant   time   period.

Meanwhile, an associate of Gordon's who had hosted Gordon at her

residence in Maine overnight "from time to time" stated that she

did not know what, if anything, he had done for legitimate work

there.

             In    light   of   the   abundant    evidence   that   Gordon   had

actively participated in large-scale, lucrative drug-trafficking

activities during the twelve months at issue and the dearth of

evidence that he had performed any alternative work of comparable

frequency or profitability over that period, the district court

                                      - 20 -
was well justified in concluding that the primary-occupation prong

of the criminal livelihood enhancement was satisfied.         See Nastri,

647 F. App'x at 54 (affirming the district court's conclusion that

the primary-occupation prong was satisfied where the evidence

showed that the defendant had received "between $4,000 and $5,000"

in proceeds from drug sales "five to seven times" and "no facts

before the . . . court [showed] that [he had] held a primary

occupation     or     employment   other    than    his   criminal   drug

enterprise").       There was no error on these facts.

                                    III.

             Gordon's sentence is affirmed.        We direct the Clerk to

send a copy of this opinion to the Sentencing Commission.

                       -Concurring Opinion Follows-




                                   - 21 -
            BARRON, Circuit Judge, concurring in the judgment.              The

facts of this case do not require us to decide whether the word

"income"    in    the   "criminal     livelihood"    sentencing   enhancement

refers to the gross or to the net receipts of a defendant's

criminal activity.           For, as the majority well explains, however

one construes the guideline, it would not affect the outcome in

this case.       Nevertheless, because the majority has weighed in on

the issue of what "income" means, I wish to explain why I come out

the other way.

            The majority's reading of that word may be what the

Sentencing Commission had in mind.             It also might not be.    I can

see that there is room for debate about just how unclear the

guideline    is.        In    my   view,   though,   the   ambiguity   is   not

superficial, but grievous. And because the rule of lenity dictates

that enhancements in the United States Sentencing Guidelines may

not be read broadly when they are this unclear, see Muscarello v.

United States, 524 U.S. 125, 138–39 (1998) ("To invoke the rule

[of lenity], we must conclude that there is a grievous ambiguity

or uncertainty in the statute." (citation omitted)); see also

United States v. Luna-Díaz, 222 F.3d 1, 3 n.2 (1st Cir. 2000)

(noting that the rule of lenity applies to the interpretation of




                                      - 22 -
sentencing guidelines),10 I believe we have no choice but to opt

for the narrower "net" reading here.11

                                  I.

             To start, there is no doubt that the word "income" could

refer to either the gross or the net receipts of a defendant's

criminal activity.     As the majority acknowledges, no dictionary

-- legal or otherwise -- indicates to the contrary.

             The guideline itself is of no help in resolving the

ambiguity.     It does not set forth a definition of "income" of its




     10   The defendant did not invoke the rule of lenity in making
his case for the narrower, "net" reading that I would adopt. But
the only reason that we are offering a construction of the relevant
provision of the Guidelines is to clear things up going forward.
I thus see no reason to exclude from consideration this obviously
relevant tool of construction.
     11   The rule of lenity serves a number of functions,
including the distinct one of ensuring that courts do not impose
punishments because rulemakers have prescribed them unless the
courts are certain that those punishments actually were
prescribed. See United States v. Bass, 404 U.S. 336, 348 (1971)
(explaining that the rule of lenity is justified by the idea that,
"because of the seriousness of criminal penalties, and because
criminal punishment usually represents the moral condemnation of
the community, legislatures and not courts should define criminal
activity. This policy embodies the instinctive distastes against
men languishing in prison unless the lawmaker has clearly said
they should." (citations omitted)). Thus, in my view, the rule of
lenity still applies to the Guidelines notwithstanding Beckles v.
United States, No. 15-8544, 2017 WL 855781 (U.S. Mar. 6, 2017),
which established that the vagueness doctrine does not apply to
the Guidelines because vagueness in the Guidelines does "not
implicate the twin concerns underlying vagueness doctrine --
providing notice and preventing arbitrary enforcement." Id. at
*8.

                                - 23 -
own.    Nor does the guideline's application note make any direct

reference to the word that might settle the matter.

             I have looked at how the word "income" is used elsewhere

in the Guidelines in hopes that such usage might clear things up.

It does not.    And it certainly does not show that "income" clearly

means "gross income."        The Guidelines mention the word "income"

only a handful of times. In only one instance is the word modified.

And, in that instance, the modifier is the word "gross."           U.S.S.G.

§ 2T1.1 (referring specifically to the underreporting of "gross

income").       That    another   guideline   specifies   "gross    income"

suggests, if anything, that the unmodified word "income" in this

guideline means something else.

             In consequence, the case for leaning on the rule of

lenity seems to me to be quite strong.          And, adding strength to

that case is a Supreme Court precedent, United States v. Santos,

553 U.S. 507 (2008), that, though not controlling, is at least

instructive.

             The word in question in Santos was not "income" but

"proceeds."     And the relevant provision was a criminal statute

(one that punishes money laundering), not a sentencing guideline.

But    the   issue     was   otherwise   virtually   identical:     whether

"proceeds" referred to the gross receipts that a defendant derived

from criminal activity or only to the net receipts.         Id. at 511.



                                   - 24 -
             Five       Justices    in   that      case   agreed       that    the   word

"proceeds" did not clearly refer to gross receipts.                      The plurality

opinion that Justice Scalia wrote for four Justices relied on the

rule of lenity in opting for a "net" reading of the term.12                            Id.

at 514-25.        Justice Scalia's logic has resonance here.

             Justice Scalia explained that dictionaries provided no

clarity as to whether the word "proceeds" referred to net or gross

proceeds.        Id. at 511-12.      He then explained that the word had not

"acquired a common meaning in the provisions of the Federal

Criminal Code."          Id. at 511-12.       And, finally, he explained that

context shed no light on the matter, because "[u]nder either of

the word's ordinary definitions, all provisions of the federal

money-laundering          statute     are     coherent;      no       provisions       are

redundant; and the statute is not rendered utterly absurd."                            Id.

at 513-14.        He thus concluded that the statute was ambiguous, and

that the rule of lenity must therefore control.                       Id. at 514.

             In reaching this conclusion, Justice Scalia was well

aware     that    the    "net"     receipts   definition         would   be    tough    to

administer       --   much   tougher,       that   is,    than    a    gross   receipts




     12   Justice Stevens declined to join the plurality opinion,
writing that "proceeds" may mean "net" in some circumstances and
"gross" in others.     Santos, 553 U.S. at 525 (Stevens, J.,
concurring in judgment). Justice Stevens did, however, agree with
the plurality that Congress would not have intended "proceeds" to
mean "gross" in the case at hand. Id. at 527-28.

                                         - 25 -
definition.    Id. at 519.       How, after all, would one decide which

expenses counted?    And how would the government be in a position

to know what the true expenses of the criminal activity were?

Would the defendant's assertions in this regard just have to be

credited?

            But while these were points that the government pressed

hard, id., they were not points that moved the plurality, even

though Congress had offered no guidance as to how net receipts

were to be determined. In rejecting the notion that such practical

concerns justified a broad reading of "proceeds," Justice Scalia

pointed out that there is no tie-breaking principle that counsels

judges to construe unclear statutes in the manner that best

facilitates the imposition of criminal punishment.           Rather, he

pointed out that the longstanding interpretive presumption is just

the opposite: that ambiguous criminal measures are to be construed

narrowly to protect defendants.            Id. ("We interpret ambiguous

criminal statutes in favor of defendants, not prosecutors.").

                                     II.

            Of course, even ambiguous words, in context, may acquire

a clear-enough meaning that it would be improper to apply the rule

of lenity.    But we know that the plurality in Santos thought it

appropriate    to   use   this    longstanding   interpretive   tool   to

determine whether "proceeds" referred to net or gross receipts.

To me, therefore, the question is simply whether there is any good

                                   - 26 -
reason to proceed differently here.                 In my view, there is not,

especially considering this guideline's history.

               An   earlier      version    of    the    "criminal      livelihood"

guideline imposed an enhanced sentence if the defendant derived a

"substantial portion of his income" from his criminal conduct.

U.S.S.G. § 4B1.3 (amended 1988).              The Seventh Circuit, per Judge

Posner, read the word "income" in that iteration of the guideline

to refer to net rather than gross receipts.                  Lee v. United States,

939 F.2d 503, 504 (7th Cir. 1991).

               Judge Posner's reasons for doing so are persuasive to

me.    Judge Posner explained that the word "income" in that version

of the guideline "[s]urely" had to be read to refer to net income,

id., else the following absurd consequence would arise. He posited

a    defendant      who   grossed   $1    million   in   sales    a   year    from   a

legitimate business, but netted only $10,000, and who burgled

$20,000 by night with no expenses.                Judge Posner noted that such

a defendant would not be thought to have "derived a substantial

portion of his income" from his crimes if measured by comparing

his gross legal income ($1 million) against his gross illegal

income ($20,000).          Id. (quoting the version of § 4B1.3 in effect

at the time the defendant was sentenced).                     In addition, Judge

Posner pointed out, if the defendant earned $20,000 from a lawful

day job and netted only $10,000 on thefts of goods worth $1 million

in    retail     value,    his   sentence    would      be   enhanced    --   again,

                                         - 27 -
incongruously -- if his income were measured by comparing his gross

legal income ($20,000) to his gross illegal income ($1 million).

Id.   No such strange results would follow, however, if "income"

were simply read to refer to net receipts.

           Judge   Posner   also    emphasized         that,   although     a

defendant's gross criminal income may be the more relevant figure

for purposes of measuring the amount of harm that the defendant's

criminal   activity   caused,   there    are   other   provisions   in    the

Guidelines that are intended to respond to the magnitude of the

harm caused by the offense.        Id.     As the criminal livelihood

enhancement, however, "Section 4B1.3 has the narrower office of

separating professionals from amateurs on the basis of the extent

to which a defendant derives his livelihood from his criminal as

distinct from his legal activities."           Id.   And, as Judge Posner

concluded, "livelihood is a matter of net rather than gross

income."   Id.13




      13  I note that U.S.S.G. § 2T1.4 also uses the same
"substantial portion of his income" language as did the version of
the guideline Judge Posner construed.       Specifically, § 2T1.4
provides for an enhancement where a defendant provided "aid,
assistance, procurance, or advice" regarding tax fraud "as part of
a pattern or scheme from which he derived a substantial portion of
his income." As best I can tell, no cases have yet considered
whether "income" in this provision refers to gross or net receipts,
though it would appear that Judge Posner's analysis would have
equal force in construing the term.

                                 - 28 -
             The majority does not take issue with Judge Posner's

explanation of why "income" had to mean net income in the first

iteration of this guideline.            The question is thus whether the

guideline has been changed in a way that indicates with sufficient

clarity that this word now must be understood to refer to gross

income.     I do not believe it has.

             In   coming   to   this    conclusion,    I   recognize,   as   the

majority notes, that, in 1990, the Sentencing Commission did amend

the version of the guideline that Judge Posner was construing.

And the first set of those amendments was extensive.

             The guideline no longer defines criminal activity as a

"livelihood" simply because the defendant "derived a substantial

portion of his income" from "a pattern of conduct" of which crime

was a part.       Rather, the guideline's definition of "livelihood"

now has two distinct parts.             The first part requires that the

defendant derived income from his criminal conduct "that in any

twelve-month period exceeded 2,000 times the then existing hourly

minimum wage under federal law."            U.S.S.G. § 4B1.3 app. n.2(A).

The second part requires that "the totality of circumstances shows

that such criminal conduct was the defendant's primary occupation

in   that   twelve-month    period      (e.g.,   the   defendant   engaged   in

criminal conduct rather than regular, legitimate employment; or

the defendant's legitimate employment was merely a front for the

defendant's criminal conduct)."           Id. § 4B1.3 app. n.2(B).

                                       - 29 -
          But I do not see how these changes -- significant though

they are -- make it clear that "income" now refers to gross income,

given that it is most unlikely that this word did so before.     I

note in this regard that Judge Posner was well aware of these

amendments when he wrote his decision in Lee, in which he construed

"income" to mean net income.   He, too, did not conclude that the

amendments reflected a shift in the Commission's view.   Rather, he

concluded that these amendments "dispelled" "[a]ny doubts" about

whether the Commission intended "income" to refer to net rather

than gross earnings.   Id. at 504.

          Judge Posner based that conclusion on the fact that the

amendments keyed the amount that a professional criminal must make

in a twelve-month period to the annual income of a minimum wage

worker, rather than to some other amount.      See id. at 504-05.

Presumably, Judge Posner thought such a choice by the Commission

-- by analogizing the criminal defendant to a lawful earner who

makes a minimum wage -- only served to underscore his basic point:

that the focus of this guideline is on whether the defendant makes

a livelihood from criminal activities, and not on whether those

activities cause great harm.   Thus, a reading of the word "income"

that ensures that the inquiry focuses on what a criminal defendant

takes home, rather than on merely what he takes in, makes the most

sense.



                               - 30 -
           That said, I would not go so far as Judge Posner and

conclude that the new guideline -- by referencing the annual income

of a minimum wage worker -- demonstrates beyond all doubt that the

Commission is focused on net rather than gross income.        I am

confident, however, that the amended guideline, by choosing to key

income to the annual earnings of a minimum wage worker, cannot be

said to have adopted in any clear way a "gross" view of income

that the earlier iteration of the guideline had declined to

embrace.

           The new guideline, after all, uses the same word --

"income" -- as did the previous version of the guideline.   And the

amendments added no modifier to clarify that otherwise ambiguous

word's meaning.    Nor does the application note to the amended

guideline provide any clarification.

           In addition, because minimum wage workers, unlike many

criminals, usually incur few expenses, it seems quite plausible

that, in amending the guideline, the Commission still had in mind

the criminal's profit from his work rather than his gross income.

After all, a drug dealer who buys drugs and then sells them at,

say, a 30% mark-up, may surpass the guideline's threshold income

amount in gross earnings even if he will never succeed in earning

an actual livelihood from his net profits.     Why, then, does it




                              - 31 -
make sense to apply a "livelihood" enhancement to a defendant

simply because of the amount of his gross unlawful earnings?14

          Moreover,   it   would   hardly   be   unthinkable   for   the

Commission to have chosen to target only those criminals who

actually succeed at making a living through crime.       Deterrence is

specially needed for that class of criminals, due to their special

propensity to persist in a life of crime.        And there is no doubt

that the guideline's raison d'être was to deter professional


     14   It is true that the hourly minimum wage is a pre-tax
figure, but that hardly indicates that the Commission intended for
courts to ignore a defendant's expenses in determining whether a
defendant has made a living through crime.         Tellingly, this
guideline is "derived from" the (now repealed) Dangerous Special
Offender statutes, 18 U.S.C. § 3575(e)(2) and 21 U.S.C.
§ 849(e)(2), and was intended to "embody[] the same considerations"
as those statutes. See S. Rep. No. 98-225, at 176, 120 (1983).
Those statutes instructed courts to determine whether the
defendant derived a "substantial source of income" from criminal
activity as compared to the defendant's lawful "adjusted gross
income."   And "adjusted gross income" is a pre-tax figure that
takes account of business expenses.
          Moreover, it would surely be a surprise if there are
many minimum wage workers who -- like many criminals, and those
involved in the drug trade in particular -- have expenses so
substantial that they may swallow up their earnings. In fact, the
Fair Labor Standards Act (FLSA) specifies that wages must be paid
"free and clear." 29 C.F.R. § 531.35. Thus, such expenses as
uniforms and, in some cases, even travel, cannot be charged to the
employee, if such expenses would drive the employee's pay below
minimum wage. See Arriaga v. Florida Pac. Farms, L.L.C., 305 F.3d
1228, 1236-37 (11th Cir. 2002) (explaining that the "free and
clear" provision requires employers to reimburse employees for
expenses that are primarily for the benefit of employers, including
tools and uniforms, and that employers cannot avoid this rule by
simply requiring employees to make such purchases on their own);
see also Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 897 (9th
Cir. 2013) (requiring H-2A visa employees to pay for their own
inbound travel and visa expenses violates "free and clear" rule).
                               - 32 -
criminals, given that this was the rationale of the Dangerous

Special Offender statutes from which the guideline was derived.

See United States v. Kerr, 686 F. Supp. 1174, 1178, 1180 (W.D. Pa.

1988) (noting that "Congress adopted [§ 4B1.3] from the Dangerous

Special Offender statutes," and that those statutes were intended

to "impos[e] enhanced punishment to incapacitate professional

criminals who may lack the prior convictions necessary to bring

them within recidivist statutes"); id. at 1180 ("The requirement

that [defendants] derive a substantial portion of their income

from        this   pattern   furthers   the   legitimate   purpose   of

incapacitating professional criminals . . . . The defendant who

has an income to which crime does not contribute a substantial

portion does not depend on crime; his prospects for returning to

a legitimate lifestyle may be better.").15


       15 Those statutes applied additional punishment where a
defendant was convicted of a crime as part of a pattern of criminal
conduct "which constituted a substantial source of his income."
18 U.S.C. § 3575(e)(2); 21 U.S.C. § 849(e)(2).        The statutes
defined a "substantial source" as an amount which exceeds the
annual minimum wage and exceeds half of the defendant's declared
adjusted gross income (that is, net income by another name). Id.
The fact that Congress specified that lawful earnings should be
measured by "adjusted gross income," while unlawful earnings
should be measured by "income," left unclear just how "income" --
full stop -- is to be measured. But, even if "income" meant gross
income, due to its contrast with the more specific "adjusted gross
income," the guideline in its initial form -- by using the word
"income" alone, and thus without any contrast to "adjusted gross
income" -- could only have been referring to net income for the
reasons that Judge Posner gives.     Thus, nothing in the way the
word "income" was used in the precursor statutes clears things up
with respect to what the word means in the guideline.

                                  - 33 -
            Finally, I note that the Commission in 2010 actually

amended the guideline yet again.      And this time the Commission did

so with the benefit of the analysis of the word "income" that Judge

Posner had offered in his 1991 decision in Lee.        U.S.S.G. § 4B1.3

(amended 2010).     At that time, Lee was the only court of appeals

decision to have definitively construed the word "income" in

connection with the criminal livelihood guideline -- though, as

the majority points out, a number of circuits had applied the gross

income approach without having any need to consider whether the

gross or the net definition of "income" was intended in either the

earlier or the amended version of the guideline.         And, as I have

explained, Lee had not only construed the word "income" in the

first iteration of the guideline to mean net income but also had

concluded    that   the   1990   amendments   made   crystal   clear   the

correctness of that narrow construction.       Yet, in making the 2010

amendments, the Commission saw fit to retain the same word "income"

that had been there all along, and to do so without adding any

clarifying modifier.

            In light of this history, I do not see how we could have

any confidence that the word "income" in the guideline, as it now

stands, refers to gross income.      To so conclude, we would have to

be confident that the Commission retained a word that is facially

ambiguous, but that the Commission nonetheless impliedly intended

to give that word a new meaning that is the opposite of what the

                                  - 34 -
only circuit court ever to have definitively construed that word

had read it to mean.

                                    III.

            A key idea behind the rule of lenity is that judges

should be wary of mistakenly imposing punishment on the basis of

rules that have been drawn up by others but that were never

intended to reach so far as judges may be asked to extend them.

And, in this context, that idea seems to me to have particular

force.

            The Commission has already proved itself to be more than

capable of revising the guideline.          The Commission is free to do

so again.   It might even do what Congress did in response to Santos

-- expressly state that it had in mind the gross amount.              See 18

U.S.C. § 1956(c)(9) (clarifying that "the term 'proceeds' means

any property derived from or obtained or retained, directly or

indirectly, through some form of unlawful activity, including the

gross receipts of such activity").         And it might take that step in

response    to   the   practical   concerns   that   the   majority    quite

reasonably raises.

            It may also be, however, that the Commission is not

troubled by such concerns.     In many cases, after all, a criminal's

expenses will not be hard to figure, if there are even any to be

calculated.      And courts have accepted that the Commission requires

them to make similar calculations under other guidelines -- namely

                                   - 35 -
the guidelines that key sentences for crimes of theft, fraud, and

deceit to the amount of the victim's "loss."          See, e.g., United

States v. Smith, 951 F.2d 1164, 1167 (10th Cir. 1991); United

States v. Schneider, 930 F.2d 555, 558 (7th Cir. 1991).          Moreover,

big-time   but    unsuccessful   criminals   hardly    receive     lenient

treatment under the other guidelines that would apply to them.

Thus, it is not obvious that the Commission intends for this

particular guideline to apply to such criminals.         It seems quite

possible the Commission's focus here was on a distinct group --

namely, those defendants for whom a life of crime pays.           And thus

it seems quite possible that the Commission did not intend to

impose this additional enhancement upon a defendant who made no

living off of crime at all.

           But whatever the Commission's view actually is, the

basic point is this: the Commission has failed to speak with the

clarity that we demand before we construe legal texts in a manner

that would subject persons to additional criminal punishment.          As

a result, I would not apply the guideline as broadly as the

majority would.    I would instead leave the task of clarifying its

breadth to the Commission.




                                 - 36 -